Exhibit 99.1 Nevro Reports Second Quarter 2017 Financial Results Redwood City, Calif., August 7, 2017 - Nevro Corp. (NYSE: NVRO), a global medical device company that is providing innovative evidence-based solutions for the treatment of chronic pain, today reported financial results for the three and six months ended June 30, 2017. Second Quarter Highlights: • Achieved revenue of $78.0 million in the second quarter of 2017, an increase of 41% as reported, over the same period of the prior year o U.S. revenue of $63.0 million in the second quarter of 2017, an increase of 55% over the prior year o International revenue of $15.0 million in the second quarter of 2017, an increase of 4% in constant currency and 1% on an as-reported basis, both over the same period of the prior year • SENZA-RCT 24-month outcomes publication selected as the Top Pain Paper of the Year by Neurosurgery, the official journal of the Congress of Neurological Surgeons (CNS) • Initiated SENZA-PDN, the largest randomized controlled trial evaluating spinal cord stimulation (SCS) for the treatment of painful diabetic neuropathy Second Quarter Financial Results
